Case 2:13-cv-13923-RHC-LJM ECF No. 19, PagelD.223 Filed 08/10/21 Page1of1

 

UNITED STATES DistTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

539 THEODORE LEVIN UNITED STATES COURTHOUSE

231 W. LAFAYETTE BOULEVARD DIVISIONAL OFFICES
KINIKIA D. ESSIX DETROIT, MICHIGAN 48226 ANN ARBOR
COURT ADMINISTRATOR www.mied.uscourts.gov BAY CITY
PHONE: 313-234-5051 FLINT
FAX: 313-234-5399 PORT HURON

August 10, 2021
In Re: Jones vy. Allstate Insurance Company, Case 13-cv-13923
To the attention of: Carletta Jones and Allstate Insurance Company:

Hon. Robert H. Cleland, who presided over the above-mentioned case, has informed the Clerk
that it recently came to his attention that while presiding over this case years ago, he owned stock in the
Allstate Corporation. His ownership of such stock in no way affected or impacted any decisions made in
this case. However, stock ownership of even an insignificant value nonetheless creates a conflict and
requires a judge’s recusal (disqualification) under the Code of Conduct for United States Judges. Thus,
Judge Cleland directed that I notify the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides
some guidance for addressing disqualification that is not discovered until after a judge has participated
in a case:

[A] judge should disclose to the parties the facts bearing on
disqualification as soon as those facts are learned, even thoughthat may
occur after entry of the decision. The parties may then determine what
relief they may seek and a court (withoutthe disqualified judge) will decide
the legal consequence, if any, arising from the participation of the
disqualified judge in the entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court ofAppeals oral
argument, the Committee explained “[s]imilar considerations would apply when a judgment was entered
in a district court by a judge and it is later learned that the judge was disqualified.”

With Advisory Opinion 71 in mind, you may respond to Judge Cleland’s disclosure of a
conflict in this case. Should you wish to respond, please submit your response in writing to the
address above on or before September 10, 2021. Any response will be considered by another judge
of this court without the participation of Judge Cleland.

Sincerely,

UB ex

Kinikia D. Essix
Court Administrator
